Per Curiam.
This action involves the consideration of section one of the employers’ liability act (Acts 1893, p. 294, §8017 Burns 1908). Appellant insists that such act, as applied to it, is in 'conflict with the 14th amendment to the federal Constitution. The question is duly presented. The point is a new one. Other points are presented, but in our opinion they are not well taken. The jurisdiction to decide constitutional questions is in the Supreme Court.
This ease is therefore transferred to the Supreme Court for decision.